It is quite true, as the majority opinion states, that plaintiff's exclusive use of the elevator was paramount in our former decision; but that was due to plaintiff's expressed expectation to prove such use. I observe no expression in that opinion limiting his right of recovery thereto.
Plaintiff testified as to the following conversation with defendant's building manager: "I said, 'Joe we are talking of putting the doors in between the arcade and the lobby this evening', and he said 'yes' and I said 'we have to use this elevator to get the stuff in here and not be interfered with' and he said, 'get the stuff up before eight o'clock.' " The manager did not specifically deny this conversation. He testified regarding it only as follows: "As I remember I told him (plaintiff) Mr. Mead wanted to start the erection of the doors, and he said, 'what about the freight car', and I said 'it will be here for you to use.' " With deference, I submit (1) that the only reasonable construction of the conversation is that plaintiff was not to be interfered with in the use of the elevator before eight o'clock; and (2) that in any event, whether plaintiff was negligent under the circumstances was a jury question and not a matter of law as defendant's instruction No. 3 assumed. *Page 357